DETAILED ACTION

Application filed 3/25/2021 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending. 
Specification and drawings are accepted. 
IDSs have been considered. PTO-1449s are attached. 
Application is pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, for example, 


    PNG
    media_image1.png
    339
    792
    media_image1.png
    Greyscale

The claim states, “…performing channel coding on the to-be-transmitted data and the scrambled check data…” 
It is not clear if the channel coding receives two individual inputs one being the data to-be-transmitted and the other the scrambled check data or if the channel coding receiving only the scrambled check data which could include the data to-be-transmitted. 
The claim then states, “…scrambling the coded data based on a second identifier to obtain scramble data, wherein a combination of the first identifier and the second identifier is used to identify the first device…” 
Is there a second scrambler that is used to scramble the coded data and is this scrambling different than the previous scrambling mentioned in the claim?
Independent claims 10 and 19 are rejected for similar reasons. Respective dependent claims 2-9 and 11-18 further limit parent claims and are rejected at least based on dependency. Applicants are requested to review all claims and make corrections. 
Corrections are requested. 

Conclusion
It is the Examiner’s conclusion that the claims of the present application, as presented, are not clear. Applicants are encouraged to formulate claim language that clearly defines the novelty of the application. Pertinent prior arts have been cited for Applicants’ review. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112